—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered *53June 24,1992, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentenced him, as a second felony offender, to a term of IVi to 15 years, and to a concurrent term of 1 year for violation of probation under a separate indictment, unanimously affirmed.
Defendant’s contention that his conviction should be reversed because the court did not give an alibi charge is not preserved for appellate review inasmuch as defense counsel never requested the charge or objected to the court’s failure to give one (People v Carr, 165 AD2d 741, lv denied 77 NY2d 904), and we decline to review it in the interest of justice. In any event, defendant did not introduce legally sufficient evidence to raise the defense of alibi.
Moreover, the sentence imposed was not unduly harsh or severe in light of defendant’s extensive criminal history, and the fact that defendant was on probation when he committed the instant crime (see, People v Morales, 181 AD2d 572, 574, lv denied 80 NY2d 835). Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.